     Case 2:11-cv-00414-MCE-KJN Document 289 Filed 06/01/20 Page 1 of 4

 1   XAVIER BECERRA, SBN 118517                                      Carter C. White, SBN 164149
     Attorney General of California                                  U.C. Davis Civil Rights Clinic
 2   PETER A. MESHOT, SBN 117061                                       One Shields Avenue, Bldg. TB-30
     Supervising Deputy Attorney General                               Davis, CA 95616-8821
 3   DIANA ESQUIVEL, SBN 202954                                        Telephone: (530) 752-6942
     Deputy Attorney General                                           Facsimile: (530) 752-5788
 4    1300 I Street, Suite 125                                         ccwhite@ucdavis.edu
      P.O. Box 944255                                                Attorneys for Plaintiffs Linnie Staggs,
 5    Sacramento, CA 94244-2550                                      as Administrator of the Estate of
      Telephone: (916) 210-7320                                      Robert E. Staggs, and Melissa Staggs
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Allen, Bangi, Krpan, and               Daniela P. Stoutenburg, SBN 183785
     St. Clair                                                       Carolyn L. Northrop, SBN 237989
 8                                                                   DUMMIT, BUCKHOLZ & TRAPP
                                                                     Attorneys At Law
 9   Michael R. Mordaunt, SBN 66911                                   1661 Garden Highway
     Stephanie L. Roundy, SBN 211871                                  Sacramento, CA 95833
10   RIGGIO MORDAUNT & KELLY                                          Telephone: (916) 929-9600
     A Professional Law Corporation                                   Facsimile: (916) 927-5369
11     2509 West March Lane, Suite 200                                Email: carolyn.northrop@dbt.law
       Stockton, CA 95207                                            Attorneys for Defendant Doctors
12     Telephone: (209) 473-8732                                     Hospital of Manteca, Inc.
       mmordaunt@riggiolaw.com
13   Attorney for Defendant Mario Sattah, M.D.

14

15                              IN THE UNITED STATES DISTRICT COURT
16                           FOR THE EASTERN DISTRICT OF CALIFORNIA
17                                         SACRAMENTO DIVISION
18

19   LINNIE STAGGS, as Administrator of the                   No. 2:11-cv-00414 MCE-KJN
     ESTATE OF ROBERT E. STAGGS,
20   deceased, and MELISSA STAGGS,                        STIPULATED REQUEST FOR
                                                          FOURTEEN-DAY EXTENSION TO
21                                            Plaintiffs, DISCLOSE REBUTTAL EXPERT
                                                          WITNESS AND ORDER
22                   v.
                                                              Trial Date:   None
23                                                            Action Filed: June 9, 2011
     DOCTORS HOSPITAL OF MANTECA,
24   INC., et al.,
25                                          Defendants.
26
27

28
                                                          1
     Stipulated Request for 14-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
     Case 2:11-cv-00414-MCE-KJN Document 289 Filed 06/01/20 Page 2 of 4

 1         Under Federal Rule of Civil Procedure 6(d)(a) and Local Rules 143 and 144, the parties, by

 2   and through their attorneys of record, stipulate to and request a fourteen-day extension of the May

 3   29, 2020 deadline for Defendants to disclose their rebuttal expert witness(es). This extension is

 4   needed due to the unexpected unavailability of the witness the Defendants had secured to serve as

 5   a rebuttal expert.

 6         Defendants previously requested, and the Court granted, two extensions for Defendants to

 7   disclose rebuttal expert witnesses. (ECF Nos. 284-287.) Since the last extension, defense

 8   counsel, Diana Esquivel, located an individual in CDCR’s Classification Services Unit (CSU)

 9   who had knowledge of the compassionate-release process and was willing to serve as a rebuttal

10   witness in this case. To that end, the CSU employee reviewed the relevant case materials, and

11   Defendants were prepared to make a timely disclosure. However, on the morning of May 28,

12   2020, Ms. Esquivel was informed that the CSU employee had become unexpectedly unavailable

13   and would not be able to serve as a rebuttal expert. Ms. Esquivel spoke with several CSU

14   supervisors to find out if another CSU staff member was available to assist in this matter. As of

15   the date of filing this stipulation, Ms. Esquivel continues to work with CSU and other CDCR staff

16   to identify another individual knowledgeable of the compassionate-release process and who is

17   available to serve as a rebuttal expert. For this reason, Defendants require a two-week extension

18   to disclose their rebuttal expert.

19         The parties therefore agree to an additional fourteen-day extension, up to and including

20   June 12, 2020, for Defendants to disclose their rebuttal expert witness(es).
21   ///

22   ///

23   ///

24   ///

25   ///

26
27

28
                                                          2
     Stipulated Request for 14-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
     Case 2:11-cv-00414-MCE-KJN Document 289 Filed 06/01/20 Page 3 of 4

 1         The parties further agree to and request that the Court continue the June 9 deadline to file

 2   the Joint Statement concerning expert-related motions to June 19, 2020.

 3         IT IS SO STIPULATED.

 4
       Dated: May 29, 2020                                 Respectfully submitted,
 5
                                                           OFFICE OF THE ATTORNEY GENERAL
 6

 7                                                         /s/ Diana Esquivel
                                                           DIANA ESQUIVEL
 8                                                         Deputy Attorney General
                                                           Attorneys for Defendants Allen, Bangi, Krpan,
 9                                                         and St. Clair
10     Dated: May 29, 2020                                 UC DAVIS CIVIL RIGHTS CLINIC
11
                                                           /s/ Carter White (authorized 5/29/2020)
12                                                         CARTER C. WHITE
                                                           Attorneys for Plaintiffs Linnie and Melissa
13                                                         Staggs
14

15   Dated: May 29, 2020                                DUMMIT, BUCKHOLZ & TRAPP
16
                                                        /s/ Carolyn L. Northrop (authorized 5/29/20)
17                                                      CAROLYN L. NORTHROP
                                                        Attorneys for Defendants Doctors Hospital of
18                                                      Manteca, Inc.
19
     Dated: May 29, 2020                                RIGGIO, MORDAUNT & KELLY
20
21                                                      /s/ Stephanie L. Roundy (authorized 5/29/20)
                                                        MICHAEL R. MORDAUNT
22                                                      STEPHANIE L. ROUNDY
                                                        Attorneys for Defendant Mario Sattah, M.D.
23
     SA2011302076
24   34112554.docx

25

26
27

28
                                                          3
     Stipulated Request for 14-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
     Case 2:11-cv-00414-MCE-KJN Document 289 Filed 06/01/20 Page 4 of 4

 1                                                    ORDER

 2          Based on the parties’ stipulation and good cause appearing, the request to extend the

 3   deadline to disclose rebuttal experts by fourteen days is GRANTED.

 4          Defendants shall disclose their rebuttal expert(s) to Plaintiffs’ damages expert, Daniel

 5   Vasquez, by no later than June 12, 2020.

 6          The Joint Statement on whether leave to file any motion will be sought concerning the

 7   damages experts is now due by June 19, 2020.

 8          IT IS SO ORDERED.

 9   Dated: June 1, 2020

10

11
     stag.414
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
     Stipulated Request for 14-Day Extension re Rebuttal Expert Witness (2:11-cv-0414 MCE-KJN)
